DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Priority
This application was filed September 24, 2020 and is a 35 U.S.C. 371 national stage filing of International Application PCT/NZ2019/050030, filed March 25, 2019, which claims priority to New Zealand Patent Application No. 741199 filed on March 29, 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS dated November 01, 2021 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  US 7776924 and US 20070032455 teach compounds with similar structural and functional features as those instantly claimed.  US 9505791, US 9873710 and US 10202408 are patents in the same family as WO2014031012 which disclose and claim subject matter similar to that of the instant application and which are cited for completeness.
The four non-patent-literature documents are cited as technical background.
Status of the claims
Applicant’s preliminary amended claims dated 24 September 2020 are acknowledged.
Claims 1-4 and 6-15 are objected to.  
Claim 5 is pending and rejected. 
Claims 16-17 were cancelled by the Applicant.

Claim Objections
	Claims 1-3 are objected to over an informal issue.  Claims 1-3 each recite one or both of the terms “C1-C6 alkenyl” and “C1-C6 alkynyl” in the definition of the “A” group of formula (I).  These terms should be corrected to “C2-C6 alkenyl” and “C2-C6 alkynyl” since they each must necessarily have at least 2 carbon atoms.
	Claims 4 and 6-15 are not presently allowable since they depend directly or indirectly from claim 1 which is subject to this objection.
	For clarity, it is noted that once the appropriate correction is made, claims 1-4 and 6-15 will be allowable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is directed to “A compound as claimed in claim 1” and recites a list of compounds including the 15 species numbered as 835-837, 839, 857-858, 860-861, 874-876, 896-897 and 899-900:

    PNG
    media_image1.png
    481
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    205
    731
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    136
    757
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    205
    760
    media_image4.png
    Greyscale

Each of these 15 individual species has a dinitrophenyl moiety requiring a nitro group –NO2 as the instant “A” group.  However, independent claim 1 defines the “A” as follows:

    PNG
    media_image5.png
    66
    725
    media_image5.png
    Greyscale

-The nitro group is not among the listed options for “A”-
None of the 15 dinitro species listed above falls into the scope of claim 1 since they each have NO2 as A.
There is insufficient antecedent basis for the A = nitro group limitation in the claims.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from claim 1 and recites 15 dinitrophenyl containing species which are outside the scope of the genus of claim 1. 
Therefore claim 5 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner suggests that the 15 dinitrophenyl species be deleted from claim 5 to place the claim in proper dependent form and to overcome both the 112(b) and 112(d) rejections.

Allowable Subject Matter
Claims 1-4 and 6-15 each require a compound of formula (I) according to independent claim 1.  

    PNG
    media_image6.png
    206
    159
    media_image6.png
    Greyscale

The methods of claims 10-15 relate to the demonstrated functionality of the instant compounds in the specification and the state of the art of cancer treatment and the known use of “nitrogen mustard” type compounds for this utility.
The closest prior art to the compounds of formula (I) is represented by the reference Silva ("The design and characterization of aldo-keto reductase 1C3 (AKR1C3) prodrugs for acute myeloid leukaemia", University Auckland, Masters dissertation, 1 January 2012, IDS).  The reference teaches the utility of amide compounds which differ from those instantly claimed in that instant “E” is a C(=O) not an SO or SO2 moiety.  The compounds are amides instead of sulfonamides as claimed.  See for example the compounds SN 34118 and SN34454 at page 111, etc:

    PNG
    media_image7.png
    256
    290
    media_image7.png
    Greyscale

The reference arguably teaches these compounds as having desirable functional activity but does not provide any particular reason to modify the amide moiety by exchanging it with a sulfonamide as instantly claimed.  The closest teachings in this regard are those of WO2010044686 which teaches related dinitrophenyl compounds, see formula I on page 7, etc:

    PNG
    media_image8.png
    204
    331
    media_image8.png
    Greyscale

The teachings all relate to compounds requiring the dinitrophenyl feature and the hydroxyl group attached to the amide sidechain – both of which are outside the scope of the instant claims and which differ from SN 34118 and SN34454.  However, the reference at least provides a general suggestion that amides and sulfonamides can both be used since the “Z” moiety linking the sidechain to the phenyl moiety is “-CO- or -SO2-”.  See the subgenus Ic at page 49.
However, no actual sulfonamide examples were described or tested at all, only amides were made.
Thus, the exchange of an amide with a sulfonamide is not an uncommon modification in the art of medicinal chemistry and the WO’686 document provides some general suggestion, that such an exchange might provide for compounds with similar activity.
The instant specification provides direct comparative data of an instant sulfonamide compound with a prior art amide compound at pages 46-47.  The data shows that an instant sulfonamide provides for an unexpected balance of enzyme affinity and reaction turnover.  This data weighs against obviousness of the instant sulfonamide over the prior art carboxamide.  Thus, while a skilled artisan might find some reason to exchange the prior art amide with a sulfonamide as instantly claimed, they would have no reason to expect that such an exchange would provide for the demonstrated balance of enzyme affinity and reaction kinetics.  Furthermore, while the instant genus allows for variability of several structural elements, the Examiner believes that the compounds share a reasonable amount of structural similarity such that similar functional activity would be expected across the scope claimed.
The instant claims are distinct from the prior art for at least these reasons.

Correction of the “C1-C6” alkenyl and alkynyl terms to “C2-C6” and deletion of the 15 dinitrophenyl species from the scope of the claims will put the application into condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625